Order of Onondaga County Court and judgment of Syracuse Municipal Court reversed on the law and facts and complaint dismissed, with costs in all courts. Memorandum: The finding of the jury that the depression was of such a character as to charge the defendant with negligence was contrary to and against the weight of the evidence. All concur, except Sears, P. J., and Cunningham, J., who dissent and vote for affirmance. (The order of Onondaga County Court affirms a judgment of the Syracuse Municipal Court in favor of the plaintiff, in an action for damages for personal injuries.sustained by reason of plaintiff’s stepping into a depression on defendant's right of way, as she was alighting from a street car.) Present —■ Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.